IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-71,768-03 & -04


EX PARTE PATRICK LYRONE STARLING, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 576209 IN THE 262ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of
a vehicle and sentenced to thirty years' imprisonment. He did not appeal his conviction.
	On March 10, 2010, we dismissed the -03 application under Article 11.07, § 4 of the Code
of Criminal Procedure. We now withdraw that disposition on our own motion and deny the -03
application. On October 4, 2010, we received the -04 application. Applicant contends, among other
things, that the Parole Division had no authority to condition his release on treatment at a substance
abuse felony punishment facility; that there is insufficient evidence that he violated a condition of
his release; and that he was denied due process at his revocation hearing. After reviewing the record,
we conclude that Applicant's claims are without merit and, accordingly, deny the -04 application.

Filed: October 20, 2010
Do not publish